UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5201



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TONY WELLS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00032-3; 3:06-cr-00045)


Submitted:    September 28, 2007           Decided:   October 15, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a plea agreement, Tony Wells pled guilty to

conspiracy to manufacture and to possess with intent to distribute

methamphetamine.        Pursuant to a second plea agreement, Wells

subsequently pled guilty to witness tampering.                 Wells received

concurrent 235-month sentences.              He appeals, arguing that his

guilty pleas were unknowing and involuntary and his sentence

unreasonable.        The United States responds that because Wells

validly waived his right to appeal, we should enforce the waiver

and dismiss the appeal.         We conclude that Wells validly waived his

appellate rights, and we dismiss the appeal.



                                         I

           Wells signed written plea agreements that clearly set

forth in separate paragraphs the terms of his appellate waiver. In

each agreement, Wells waived his right to appeal his conviction and

sentence, reserving the right to raise any of the following claims

on appeal:         counsel was ineffective; there was prosecutorial

misconduct; an unanticipated issue arose at sentencing that the

district court certified as requiring review by this court; and a

finding   on   a    guideline    issue   was    inconsistent   with   explicit

stipulations in the plea agreement.               At each arraignment, the

prosecutor summarized the pertinent plea agreement and explicitly

mentioned the waiver provision.              When questioned, Wells in each


                                     - 2 -
case informed the court that the summary was accurate.                   The court

in each case also inquired of Wells whether he had waived his right

to appeal, and Wells replied that he had.

           The district court sentenced Wells to concurrent 235-

month sentences.        This appeal followed.



                                         II

                This    case   is    governed   by   our    decision    in   United

States v. Blick, 408 F.3d 162 (4th Cir. 2005).                The issue in Blick

was   whether    a     waiver-of-appellate-rights          provision   in    a   plea

agreement was enforceable after the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005).                 We employed a two-

part analysis to decide the issue.              First, we considered whether

the waiver was knowing and voluntary.                Blick, 408 F.3d at 169.

After deciding that it was, we considered whether the issues raised

on appeal were within the scope of that motion.               Because they were,

we dismissed the appeal.            Blick, 408 F.3d at 169-73.

           This court reviews de novo the validity of a waiver.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).                   Whether

a waiver of the right to appeal is knowing and intelligent depends

upon the facts and circumstances surrounding its making, including

the   defendant’s       background,     experience,    and    conduct.        United

States v. Davis, 954 F.2d 182, 186 (4th Cir. 1992).                    A waiver is

ineffective if the district court fails to question the defendant


                                        - 3 -
about it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.

1991), unless other evidence in the record shows that the waiver

was informed and voluntary.          Davis, 954 F.2d at 186.

            Here, Wells’ waivers were clearly knowing and voluntary.

Wells was born in 1966 and had rather extensive experience with the

criminal justice system.      The waiver-of-appellate-rights provision

was specifically addressed at each arraignment, and each plea

agreement clearly set forth the details of the waiver.*

            Wells    contends    on     appeal     that    his     sentence    is

unreasonable because he was not awarded a variance or downward

departure from his properly calculated advisory guideline range.

He states that he was entitled to a departure or variance because:

he was debriefed and available to testify following his indictment

for witness tampering; he was entitled to but did not receive a

reduction    in     his    offense     level     based    on     acceptance    of

responsibility; he voluntarily disclosed that he had manufactured

methamphetamine in a residence where minors were present; he had

completed a substance abuse program; he had been baptized; and

family   members     had   serious     medical     problems      requiring    his



     *
      We reject Wells’ claim that, with respect to the witness
tampering charge, his plea was involuntary because the Government
gave nothing in return for the plea. First, Wells cites no case
law in support of the proposition that a guilty plea is void for
lack of consideration. In any event, we note that, in the plea
agreement, the Government promised that “Nothing that the defendant
discloses pursuant to this Plea Agreement will be used against him
in any other criminal proceeding, subject to [certain exceptions].”

                                      - 4 -
attention.   These issues lie within the scope of the waiver and,

under Blick, they are not reviewable on appeal.

          We therefore dismiss the appeal.    We also deny Wells’

motion to authorize preparation of a transcript at government

expense and for production of documents.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 5 -